ORDER
This case came before the court on the plaintiffs’ motion asking in essence that we stay the operation and effect of a decision of the Department of Environmental Management wherein said Department approved the application of Warwick South 95, Inc. for permission to alter certain fresh water wetlands in the City of Warwick. Upon careful consideration of the memo-randa of the parties and of all the factors involved herein, we hereby stay the decision approving the wetlands application. However, in order to protect the parties from any losses which may result from delay, we direct that the Department of Environmental Management conduct the hearing which the plaintiff-objectors herein seek and that said hearing be conducted within 30 days of this order. The Department shall file its supplemental findings and decision with this court following said hearing. Our direction that the hearing be held shall be without prejudice to our deciding the issue raised by this appeal.
MURRAY, J., did not participate.